Citation Nr: 1730350	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  05-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for bilateral lattice degeneration (hereinafter "bilateral eye disability.")


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Board denied the claim of entitlement to a compensable rating for the Veteran's bilateral eye condition and remanded the matters of entitlement to service connection for a chronic disability (other than gout and varicose veins) manifested by cramps and total disability based on individual unemployability (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an March 2017 Memorandum Decision, the Court vacated the Board's denial of entitlement to an increased rating for the Veteran's bilateral eye condition and remanded the matter for compliance with a Joint Motion for Remand (JMR).  The remanded claims were undisturbed. 

The Board notes that the development ordered in the March 2015 remand pertaining to the issues of entitlement to service connection for a chronic disability (other than gout and varicose veins) manifested by cramps and TDIU has not been completed.  Thus, the claims have not been returned to the Board for adjudication and the issues will not be discussed at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.








REMAND

The Veteran is seeking a compensable rating for his service-connected bilateral eye condition.  In the March 2015 decision, the Board relied on VA eye examinations from November 2008 and May 2012 in denying entitlement to an increased rating for the Veteran's bilateral eye condition.  In the March 2017 Memorandum Decision, the Court discussed the Veteran's essential argument that the VA eye examinations from 2008 and 2012 were inadequate because the numerical degree equivalents were not stated in the Goldmann visual test results map.  Although the Court did not find that the Board erred in relying on the aforementioned VA examinations, it did however, express concern over the Veteran's argument regarding the adequacy of the VA examinations.  In light of the concerns raised by the Veteran's representative, the Board finds that an updated VA eye examination is required.

Accordingly, the case is REMANDED for the following action:

1.  After any development indicated is conducted, schedule the Veteran for an examination to determine the severity of his bilateral eye condition.  The claims folder should be made available to and reviewed by the examiner.  

All symptoms of the Veteran's bilateral eye condition should be identified and all clinical findings, to include a visual field study, should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  The Board requests that the VA examiner provide numeric interpretations of the charts of Goldmann visual field tests.  Additionally, the visual field interpretation should be expressed in terms of a numeric interpretation of the extent of the Veteran's field of vision along each of the eight 45-degree principal meridians.  See 38 C.F.R. §§ 4.76a, 4.77.  The examination report must include a complete rationale for all opinions expressed.  

2.  Readjudicate the issue on appeal.  If the benefit is denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




